internal_revenue_service department of the treasury number release date index number 468a 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-112185-02 date date re request for a revised schedule of ruling amounts taxpayer utility parent subsidiary plant location commission fund dear this letter responds to the request of taxpayer dated date and supplemental information as submitted by taxpayer for a revised schedule of ruling amounts in accordance with sec_1_468a-3 and sec_1_468a-6 of the income_tax regulations the request is the result of the commission decreasing the decommissioning costs utility was previously granted a revised schedule of ruling amounts by letter dated date information was submitted in accordance with sec_1_468a-3 taxpayer owns percent of the plant which is situated in location the proposed method of decommissioning the plant is prompt removal dismantling the license for the plant expires on on the commission issued order no approving an increase in the annual decommissioning costs included in cost of service for the plant plr-112185-02 to dollar_figure this increase was due to the completion of an independent site-specific study of the taxpayer’s plant for decommissioning purposes the nuclear regulatory commission nrc permits utilities to use such studies in place of its generic decommissioning formulas which were used previously in calculating the decommissioning cost for taxpayer on the utility entered into a settlement agreement before the commission that specified the framework for deregulation of the utility’s electric generation business this agreement also provides for the collection and recovery_of decommissioning costs relating to deregulated nuclear generation assets as part of the utility’s unbundled delivery service rates as part of that settlement agreement annual decommissioning costs for the plant were reduced to dollar_figure on utility transferred the plant the qualified nuclear decommissioning trust funds and its rights to recover decommissioning costs to taxpayer in exchange for the stock of taxpayer pursuant to a tax-free reorganization that qualified under sec_355 and sec_368 of the code the utility then distributed the stock of taxpayer to parent parent then contributed the stock of taxpayer to subsidiary all the parties involved are members of the same consolidated_group in connection with this restructuring parent taxpayer and utility received a private_letter_ruling from the internal_revenue_service dated date plr which stated in part that following the transfer of the plant and nuclear decommissioning funds to taxpayer taxpayer will be considered as the eligible_taxpayer and electing taxpayer with respect to the nuclear decommissioning funds as a result taxpayer may make deductible contributions to its qualified nuclear decommissioning funds in an amount consistent with sec_468a of the code and the regulations thereunder this ruling was expressly conditioned on the utility receiving an order from the commission requiring that it collect decommissioning costs as an agent for the taxpayer and pay all such collections to the taxpayer and on the continued direct or indirect ownership of the taxpayer by parent or subsidiary the estimated cost of decommissioning the plant is dollar_figure dollars which includes percent of the cost of decommissioning the isfsi which is equally shared with the estimated future cost of decommissioning the plant escalated at percent annually is dollar_figure dollars the funding_period and levelized funding limitation period began on plr-112185-02 and ends on the assumed after-tax rate of return to be earned on the assets of the fund is percent the estimated date on which the plant will no longer be included in taxpayer’s rate base is pursuant to the utility’s previous election under sec_1_468a-8 of the regulations the estimated period for which the fund will be in effect is years through and the estimated_useful_life of the plant is years through therefore the qualifying percentage is percent no proceedings are pending before the commission that may result in an increase or decrease in the amount of decommissioning costs for the plant to be included in taxpayer's cost of service for ratemaking purposes sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to that year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code defines the term nuclear_powerplant as including any unit thereof sec_1_468a-1 of the regulations further defines the term nuclear power plant as any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale as the case may be have been established or approved by a public_utility commission each unit ie nuclear reactor located on a multi-unit site is a separate nuclear power plant plr-112185-02 sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within months after the close of the tax_year sec_1_468a-1 of the regulations provides in part that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides in part that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year ii or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations generally provides in part that a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of sec_1_468a-3 each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 of the code and the regulations thereunder thus for example each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year under sec_1_468a-3 of the regulations the service shall provide a schedule of ruling amounts that is identical to the schedule proposed by the taxpayer plr-112185-02 but no such schedule shall be provided unless the taxpayer’s proposed schedule is consistent with the principles and provisions of sec_1_468a-3 sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides in part that the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning the plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that the qualifying percentage for any nuclear decommissioning fund is equal to the fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable nuclear power plant under the special elective transition rule_of sec_1_468a-8 of the regulations for purposes of sec_1_468a-3 the estimated period for which a nuclear decommissioning fund is to be in effect begins on the later of the first day of the taxable_year that includes the date that the nuclear power plant began commercial operations or the first day of the taxable_year that includes date under the special elective transition rule_of sec_1_468a-8 for purposes of section plr-112185-02 468a-3 d ii and iii the estimated period for which the nuclear decommissioning fund is to be in effect and the estimated_useful_life of the nuclear plant both end on the earlier of the last day of the taxable_year in which it is estimated that decommissioning will begin or the last day of the taxable_year that includes the expiration date of the nuclear regulatory commission operating license as in effect on date without regard to any extensions or amendments thereto sec_1_468a-3 of the regulations provides that for purposes of sec_1_468a-3 and iii the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer’s rate base sec_1_468a-3 of the regulations provides that the service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant to which the nuclear decommissioning fund relates has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations enumerates the information required to be submitted by a taxpayer in order to receive a ruling_amount for any_tax year sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjust the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for any taxable_year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of the action by the public_utility commission plr-112185-02 sec_1_468a-3 of the regulations provides that any taxpayer that has obtained a schedule of ruling amounts pursuant to sec_1_468a-3 can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 thus the service shall not provide a revised ruling_amount applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a sec_1_468a-6 of the regulations provides that a transferee of a qualifying interest in a nuclear power plant must file a request for a revised schedule of ruling amounts with respect to that interest on or before the deemed payment deadline for the first taxable_year of the transferee beginning after the disposition see sec_1_468a-2 if the transferee does not timely file such a request the transferee’s ruling_amount with respect to that interest for the affected year or years will be zero unless the internal_revenue_service waives the application of sec_1 468a- e ii upon a showing of good cause for the delay sec_1_468a-7 of the regulations provides in general that an eligible_taxpayer is allowed a deduction for the taxable_year in which the taxpayer makes a cash payment or is deemed to make a cash payment to a nuclear decommissioning fund only if the taxpayer elects the application of sec_468a a separate election is required for each nuclear decommissioning fund and for each taxable_year with respect to which payments are to be deducted under sec_468a in the case of an affiliated_group_of_corporations that join in filing a consolidated_return for a taxable_year the common parent must make a separate election on behalf of each member whose payments to a nuclear decommissioning fund during such taxable_year are to be deducted under sec_468a the election under sec_468a for any taxable_year is irrevocable and must be made by attaching a statement election statement and a copy of the schedule of ruling amounts provided pursuant to the rules of sec_1_468a-3 to the taxpayer's federal_income_tax return or in the case of an affiliated_group_of_corporations that join in filing a consolidated_return the consolidated_return for such taxable_year the return to which the election statement and a copy of the schedule of ruling amounts is attached must be filed on or before the time prescribed by plr-112185-02 law including extensions for filing the return for the taxable_year with respect to which payments are to be deducted under sec_468a we have examined the representations submitted by the taxpayer based solely on these representations we reach the following conclusions the taxpayer has a qualifying interest in the plant and therefore will be treated as an eligible_taxpayer under sec_1_468a-1 and of the regulations as required by sec_1_468a-3 of the regulations the commission has authorized decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes this authorization is effective only during such period as the utility is authorized to collect decommissioning costs and is obligated to pay such amounts to the taxpayer the taxpayer was eligible for and properly elected the special transition_rules of sec_1_468a-8 of the regulations the taxpayer’s qualifying percentage under sec_1_468a-3 is percent the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by the commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund based on the above determinations we conclude that the taxpayer’s revised schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts tax years through year amount dollar_figure plr-112185-02 each year through approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time this ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts under sec_1_468a-3 the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective in addition approval of the schedule of ruling amounts is expressly conditioned on the continued existence of the commission order requiring that the utility collect decommissioning costs as an agent for the taxpayer and pay all such collections to the taxpayer and on the continued direct or indirect ownership of the taxpayer by parent or subsidiary the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated above payments made to the fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to the fund or the ruling amounts applicable to the fund in the tax_year further approval of the schedule of ruling amounts is contingent on the continued direct or indirect ownership and control of taxpayer by the parent or its subsidiary except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in particular no opinion is expressed or implied concerning whether the collection of decommissioning costs by the utility and payment of those collections to the taxpayer is includible in the gross_income of and deductible by any entity other than the taxpayer this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax plr-112185-02 return for each tax_year in which the taxpayer claims a deduction for payments made to the fund copies of this letter are being sent to your authorized representatives and to the industry director natural_resources lm nr sincerely yours peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries cc
